Citation Nr: 0426213	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02 19-267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, with diabetic retinopathy.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left ulnar nerve entrapment at the elbow.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for glaucoma.     

5.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.   

6.  Entitlement to a higher level of special monthly 
compensation for loss of use of a creative organ.

7.  Competency to handle disbursement of funds.  

8.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on being housebound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and June 2002 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.    

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in November 2002, the appellant indicated 
that he wanted a hearing at the RO before a member of the 
Board.  A letter from the RO to the appellant, dated in July 
2004, shows that at that time, the RO had scheduled the 
appellant for a Travel Board hearing on August 26, 2004.  
However, a Report of Contact (VA Form 119), dated on August 
26, 2004, reflects that at that time, the appellant contacted 
the RO and requested that his Travel Board hearing be 
rescheduled.  The appellant stated that he needed more time 
to prepare.  As such, this case needs to be returned to the 
RO so that a Travel Board hearing may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the appellant for 
a Travel Board hearing before a member of 
the Board.  The claims folder should be 
made available to the appellant and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




